Title: From John Adams to Peter Thacher, 25 February 1791
From: Adams, John
To: Thacher, Peter



Dear Sir,
Philadelphia Febry. 25th. 1791

I received by the last Post; and have read with great pleasure your obliging letter, and the Sermon which accompanied it on the death of His Excellency Governor Bowdoin for whose person I had an affection, and for whose character I had in common with all men, a sincere esteem. I say in common, because I really know of no Party or individual that had not such an Esteem for him.  The sermon, which as it avoids on the one hand all fullsome flattery, and extravagant Panegyrick, and on the other is not deficient in the just praise which it becomes a Man, a Christian, and a Divine to give, is full of excellent moral and religious sentiments, expressed in elegant language.  The recollection of your Father excited much tenderness of sentiment.  He was a friend in my youth who of all my friends at the Bar, entertained sentiments the most like my own.  As we advance in life Friends with whom we have cooperated, and Enemies with whom we have contended fall around us.  For my own part mine have fallen in such numbers both in Europe, and America, within a few years, that I begin to feel almost alone in the World; At my age, new Friends are not easy to procure, and indeed new Enemies if we have any such, appear of much less consequence.  An Old man really seems to me sometimes, to have more regard even for his old ennemies, than his new friends.  My generation is going fast off the stage, and another rushing on, and with its opinions, Moral, Metaphisical, Political and Civil, which I comprehend not.  There are in Europe appearances, which indicate such changes, that it is not extravagant to say, that there may be countries in another Century intollerant not only of Christianity but of Theism; Martyrdom at the Stake for professing the Belief of a God, and a future State, seems beyond credibility but it would be but a natural consequence of opinions and systems now propagating with the Zeal of Proseliteism.  For your benevolent Prayers accept of my sincere thanks.
I am with great esteem Dear sir your Obedient sert.

John Adams.